Name: 77/715/EEC: Council Decision of 28 October 1977 on the conclusion of the European Agreement on the exchange of tissue-typing reagents and the Additional Protocol thereto
 Type: Decision
 Subject Matter: European construction;  health;  tariff policy;  documentation;  marketing
 Date Published: 1977-11-18

 18.11.1977 EN Official Journal of the European Communities L 295/7 COUNCIL DECISION of 28 October 1977 on the conclusion of the European Agreement on the exchange of tissue-typing reagents and the Additional Protocol thereto (77/715 /EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the recommendation from the Commission, Whereas the European Agreement on the exchange of tissue-typing reagents, drawn up on the initiative of the Council of Europe, provides in Article 5 (1) that the Contracting Parties shall take all necessary measures to exempt from all import duties the tissue-typing reagents placed at their disposal by the other Parties; Whereas any derogation from the Common Customs Tariff, whether of an autonomous or conventional nature, falls within the exclusive competence of the Community; Whereas the addition to the said Agreement of an Additional Protocol enabling the European Economic Community to become a Contracting Party to the said Agreement enables the Community to exercise that competence; Whereas that Agreement and the Additional Protocol thereto should therefore be concluded, HAS DECIDED AS FOLLOWS: Article 1 The European Agreement on the exchange of tissue-typing reagents and the additional Protocol thereto are hereby approved on behalf of the Community. The texts of the Agreement and the Additional Protocol are annexed hereto. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement and the Additional Protocol and to confer upon them the necessary powers to bind the Community. Done at Luxembourg, 28 October 1977. For the Council The President G. SPITAELS